U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-52682 AFH Holding I, Inc. (Name of Small Business Issuer in its charter) Delaware (State or other jurisdiction of (I.R.S. employer incorporation or formation) identification number) 9595 Wilshire Blvd. Suite 900 Beverly Hills, CA 90212 (Address of principal executive offices) Issuer’s telephone number:(310) 300-3431 Issuer’s facsimile number: (310) 300-3412 No change (Former name, former address and former fiscal year, if changed since last report) Copies to: AFH Holding I, Inc. 9595 Wilshire Blvd.,Suite 900 Beverly Hills, CA 90212 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [ ] State the number of shares outstanding of each of the issuer's classes of common equity, as of September 30, 2007: 5,000,000 shares of common stock. Item 1.Financial Statements. AFH HOLDING I, INC. FINANCIAL STATEMENTS (Unaudited) September 30, 2007 AFH HOLDING I, INC. (A Development Stage Enterprise) INDEX TO INTERIM AND UNAUDITED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) Page Financial Statements: Balance Sheet F−1 Statements of Operations F−2 Statements of Stockholder’s Equity F−3 Statements of Cash Flows F−4 Notes to Financial Statements F-5
